IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS,

v. Nl6C-l 1-238 MMJ

ROBERT M. COUPE, et al.

Defendant.

Submitted: February 6, 2017
Decided: February 13 , 2017

M

Upon Plaintif/”s Motion to Proceed Under In Forma Pauperis
and Motion to Amend Pursuant to Superior Court Civil Rule 12(a)

Motion Deemed to be Motion for Reargument
DENIED
1. By Order dated December 21, 2016, the Court denied Plaintiff’ s
Petition to Proceed In Forma Pauperis. The Court found that Plaintiff is barred
pursuant to 10 Del. C. § 8804(f), having failed to allege imminent danger of
serious physical injury, as required by the Order dated May 10, 2016 in C.A.No.
N16M-02-l75. Plaintiff’ s instant motion restates facts previously alleged, and

attempts to reargue the Court’s prior rulings.

2. The purpose of reargument is to permit reconsideration of findings of
fact, conclusions of law, or judgment of law.1 Reargument usually will be denied
unless the moving party demonstrates that the Court overlooked a precedent or
legal principle that Would have a controlling effect, or that it has misapprehended
the law or the facts in a manner affecting the outcome of the decision. “A motion
for reargument should not be used merely to rehash the arguments already decided
by the court.”2

3. Plaintiff has not specified any basis for reargument Plaintiff has
failed to demonstrate that the Court overlooked a precedent or legal principle that
Would have a controlling effect, or that it misapprehended the law or the facts in a
manner affecting the outcome of the decision.

THEREFORE, “Plaintiff’ s Motion to Proceed Under In Forma Pauperis
and Motion to Amend Pursuant to Superior Court Civil Rule l2(a)” - deemed by
the Court to be a Motion for Reargument - is hereby DENIED.

IT IS SO ORDERED.

 
 

 

 

. Johd'ston, Judge

 

lHessler, Inc. v. Farrell, 260 A.2d 701, 702 (1969).

2l/Vilmington T rust Co. v. Nix, 2002 WL 356371 (Del. Super.); Whitsett v. Capital School
District, Del. Super., C.A. No. 97C-04-032 Vaughn, J. (Jan. 28, 1999); Monsam‘o Co. v. Aetna
Casually & Surety C0., Del. Super., C.A. No. 88-JA-118, Ridgeley, P.J. (Jan. 14, 1994).